The plaintiffs in error, hereinafter called defendants, were convicted in the county court of Cleveland county on a charge of transporting whisky, and the defendants L.J. Taylor and John Helms were each sentenced to pay a fine of $300 and to serve four months in the county jail, and the defendant S.L. Russell was sentenced to pay a fine of $250 and to serve three months in the county jail.
At the time charged in the information certain officers intercepted the defendants in an automobile upon the public highway and attempted to stop them. When they did not promptly stop, they fired into the car in which they were driving and then arrested defendants and searched the car and found in it a jug of whisky. They had no warrant for the arrest of defendants or any search warrant, and the apprehension and search was based on suspicion only. This was in violation of the constitutional and statutory rights of defendants and was seasonably objected to. The conviction cannot be sustained.
The case is reversed and remanded, with instructions to dismiss.